IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 735 MAL 2014
                                    :
                Petitioner          : Petition for Allowance of Appeal from the
                                    : Order of the Commonwealth Court
                                    :
           v.                       :
                                    :
                                    :
2010 BUICK ENCLAVE VIN              :
#GALRBED8J122029 $36,900.00 IN U.S. :
CURRENCY, ONE (1) SPRINGFIELD       :
9MM PISTOL, SERIAL #972758, A       :
MAGAZINE AND AMMUNITION,            :
                                    :
                Respondents         :


                                    ORDER


PER CURIAM

     AND NOW, this 24th day of February, 2015, the Petition for Allowance of Appeal

is DENIED.